In the original opinion it is stated that no order was made extending the time in which to file bills of exception. Appellant calls our attention to an order extending the time ninety days, and we write this that no censure may be attached to counsel by anyone. However, we are still of the opinion that the court did not err in overruling the application for a continuance, viewed in the light and qualification and endorsement of the court, and which in law becomes a part thereof, when relied on by counsel. Counsel in his brief severely criticises the trial court on account of such endorsement, but he did not except to the action of the court in so doing. In Blain v. State, 34 Tex. Crim. 448, this court pointed out the remedy in case counsel thought the court qualified *Page 609 
his bill improperly, and unless counsel pursues that course we are unable to give him any relief. As this is the sole question in the case, the motion for rehearing is overruled.
Overruled.